 Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 1 of 25 PageID: 1



Sean M. Lipsky, Esq. – Attorney ID#: 048731998
sean@lipskyportales.com
LIPSKY PORTALES, P.A.
A Professional Corporation
150 River Road, Suite A3
Montville, New Jersey 07045
(201) 546-9220
(201) 546-9221 Facsimile
Attorneys for Plaintiff,
Jayshree Sawhney, D.D.S.
                                          : UNITED STATES DISTRICT COURT
JAYSHREE SAWHNEY, D.D.S.,                 : FOR THE DISTRICT OF NEW JERSEY
                                          : CIVIL ACTION NO.:
                       Plaintiff,         :
                                          :              Civil Action
       v.                                 :
                                          :             COMPLAINT
                                          :
VLADIMIR GASHINSKY, D.D.S,                :
HOLISTIC DENTAL CENTER, LLC,              :
ELLA GASHINSKY, YANINE LOPEZ, :
CLAUDIA VOLDEZ, TATYANA                   :
VOLMAN, JOHN DOES 1-10 and ABC            :
CORPORATIONS 1-1-10,                      :
                                          :
                       Defendants.        :
                                          :

       Plaintiff Jayshree Sawhney, D.D.S. (“Dr. Sawhney”), by her attorneys, Lipsky Portales,

P.A., complaining against Defendants Vladimir Gashinsky, D.D.S., Holistic Dental Center, LLC,

Ella Gashinsky, Yanine Lopez, Claudia Volez, Tatyana Volman, John Does 1-10 and ABC

Corporations 1-10, alleges as follows:

                                         INTRODUCTION

       1.      This action concerns a dentist, Vladimir Gashinsky, D.D.S. (“Dr. Gashinsky”), his

wife and office manager, Ella Gashinsky (“Ella Gashinsky”), and his company, Holistic Dental

Center, LLC (“HDC,” together with Dr. Gashinsky and Ella Gashinsky, the “Gashinsky

Defendants”) who, as part of their business model, secretly recorded patient communications,
    Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 2 of 25 PageID: 2



visits and treatments without ever disclosing the recordings to the patients or obtaining their

consent.

         2.       The Gashinsky Defendants’ recording of their patients, without their knowledge

and consent, and without the consent of Plaintiff, a dentist who worked for Dr. Gashinsky and

HDC, is in direct violation of New Jersey’s Wiretapping and Electronic Surveillance Control

Act, N.J.S.A. 2A:156A-1 et seq.1 and its federal counterpart in 18 U.S.C. §2511 (the

“Wiretapping”).

         3.       The Gashinsky Defendants utilized the Wiretapping to further an unethical and

illegal scheme.

         4.       The Gashinsky Defendants mandated that all dentists, including Plaintiff, conceal

treatment options from patients in order to ensure that patients choose the most costly treatment

option in order to maximize the profits of the Gashinsky Defendants.

         5.       Dr. Gashinsky and his wife continually verbally harangued Plaintiff and other

practitioners that patients could only be given one treatment option because if they were

provided more than one treatment option the patients would “be confused.”

         6.       Of course, the sole treatment option the Gashinsky Defendants demanded the

patients receive was always the most expensive treatment option, irrespective of the patients’

individual needs and financial resources (the “Single Option Treatment Plan”).

         7.       The Gashinsky Defendants employed the Wiretapping Scheme to enforce their

Single Option Treatment Plan.

         8.       That is, Dr. Gashinsky, his wife (who is not a dentist) and other staff members

(who also were not dentists) directed by Dr. Gashinsky, would listen to the recordings and then

1
  Any person who violates this Act is “guilty of a crime of the third degree.” The statutory scheme also provides for
a civil remedy as well.


                                                          2
 Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 3 of 25 PageID: 3



verbally harangue Dr. Sawhney and other dentists if they discovered they offered more

conservative and less costly alternatives to their patients.

       9.      The Gashinsky Defendants also engaged in other illegal conduct.

       10.     The Gashinsky Defendants willfully refused to allow employees, including

Plaintiff, to participate in the Practice’s: (a) profit sharing plan (the “Profit Sharing Plan”) in

violation of the Employee Retirement Income Security Act (“ERISA”) 29 U.S.C. §1001(a); (b)

pension benefit plan (the “Pension Plan,”) in violation of ERISA; and (c) retirement benefit plan

(the “Retirement Benefit Plan,” together with the Pension and Profit Sharing Plans, the “Plans”)

in violation of ERISA.

       11.     The Gashinsky Defendants also: (a) willfully violated New Jersey Wage Theft

Act, N.J.S.A. 34:11-4.1 et seq. by improperly deducting sums from Dr. Sawhney’s paycheck and

refusing to remit those sums despite repeated demands; and (b) wrongfully refused to return

other monies that Plaintiff requested Dr. Gashinsky hold in trust despite repeated demands for

these funds to be returned.

       12.     In addition, Dr. Sawhney seeks a declaratory judgment determining the purported

employment agreement between Dr. Gashinsky and Dr. Sawhney, containing a restrictive

covenant, (the “Purported Agreement”), is void based on Dr. Gashinsky’s fraudulent

inducement.

       13.     To be clear, Dr. Sawhney has no interest in soliciting any of Dr. Gashinsky and

HDC’s patients.

       14.     Rather, Plaintiff seeks to be free of a tyrannical boss who has made her

professional and personal life a nightmare.




                                                   3
 Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 4 of 25 PageID: 4



       15.     Alternatively, Plaintiff seeks a declaratory judgment that Dr. Gashinsky’s material

breaches of the terms of the Purported Agreement - including, but not limited to his obligations

to pay retirement benefits and wages pursuant to Section 6.0 and 5.0, respectively – relieves Dr.

Sawhney from any obligations she might have had under the Purported Agreement, including the

terms of the restrictive covenant set forth therein.

       16.     As a further alternative argument, Plaintiff seeks a declaratory judgment that

given Dr. Gashinsky and HDC’s unethical and illegal conduct, public policy and equitable

considerations render the Restrictive Covenant unenforceable against Dr. Sawhney.

       17.     Finally, Dr. Sawhney also seeks monetary damages, statutory damages, punitive

damages and attorneys’ fees against Defendants based on, inter alia, Defendants’ violation of

ERISA, New Jersey Wage Theft Act, New Jersey’s Wiretapping and Electronic Surveillance

Control Act and breach of the Purported Agreement.

                                 JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction over ERISA claims under 29 U.S.C.

 §1132(e)(1) and over all other non-ERISA claim asserted in this action under 28 U.S.C. §1367.

       19.     This Court is a proper venue under 28 U.S.C. 1391(b)(2) because a substantial

 part of the events or omissions giving rise to the claims asserted in this complaint occurred in

 this judicial district; to wit, the benefits owed under ERISA were due and owing to Plaintiff in

 this judicial district, which is where Plaintiff was employed. The Court is also a proper venue

 under 29 U.S.C. §1332(e)(2) because the breaches of the Plans took place in this judicial

 district; to wit, the Plaintiff was denied ERISA benefits under the Plans despite their

 employment in this district.




                                                   4
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 5 of 25 PageID: 5



                     ALLEGATIONS COMMON TO ALL COUNTS

                                        THE PARTIES

      20.     Plaintiff Jayshree Sawhney, DDS (“Dr. Sawhney”) is an individual who resides in

Short Hills, New Jersey. At all relevant times, Dr. Sawhney has been licensed to practice

dentistry by the State of New Jersey.

      21.     From 2013 until approximately September 2018, Dr. Sawhney practiced dentistry

as an employee of Defendant Dr. Vladimir Gashinsky, DDS’s (“Dr. Gashinsky”) dental practice

known as Holistic Dental Center at 91 Millburn Ave, Millburn, New Jersey (the “Practice”).

      22.     Upon information and belief, from 2013 through September 2018, the Practice

operated as a sole proprietorship of Dr. Gashinsky. Upon information and belief, from

September 2018 to the present, the Practice was owned and operated by Holistic Dental Center,

LLC (“HDC”).

      23.     Defendant Dr. Gashinsky is an individual who resides in Florham Park, New

Jersey.

      24.     HDC is a New Jersey limited liability company with its principal place of

business located at 91 Millburn Avenue, Millburn, New Jersey which, upon information and

belief, is owned by Dr. Gashinsky.

      25.     Upon information and belief, Dr. Gashinsky formed Holistic Dental Center, LLC

in September 2018 in order to own and operate the Practice. From approximately September

2018 to November 12, 2019, HLC employed Dr. Sawhney as a dentist at the Practice.

      26.     Defendant Ella Gashinsky (“Ella Gashinsky”), the wife of Dr. Gashinsky, is an

individual who resides in Florham Park, New Jersey.




                                               5
 Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 6 of 25 PageID: 6



        27.    At all relevant times, Ella Gashinsky has been the office manager of the Practice

 and an employee of Dr. Gashinsky and/or HDC.

        28.    Defendant Yanine Lopez is an individual who, upon information and belief,

resides in the State of New Jersey and is an employee of HDC.

        29.    Defendant Claudia Voldez is an individual who, upon information and belief,

resides in the State of New Jersey and is an employee of HDC.

        30.    Defendant Tatyana Volman is an individual who, upon information and belief,

resides in the State of New Jersey and is an employee of HDC.

        31.    John Does 1-10 are fictitious individuals who Plaintiff, at this time, is unable to

identify.

        32.    ABC Corporations are fictitious entities who Plaintiff, at this time, is unable to

identify.

  DR. SAWHNEY IS HIRED BY DR. GASHINSKY AND REFUSES TO EXECUTE AN
    EMPLOYMENT AGREEMENT CONTAINING A RESTRICTIVE COVENANT

        33.    Dr. Gashinsky hired Dr. Sawhney to provide dental services to the Practice in

approximately May 2013.

        34.    At the time Dr. Gashinsky hired Dr. Sawhney, he sought for her to enter into a

written employment agreement containing a restrictive covenant stating that she would not

operate a dental practice, or work for another dentist, within a fifteen (15) mile radius of the

Practice in Millburn, New Jersey (the “Restricted Area”).

        35.    Dr. Sawhney refused to sign the written employment agreement. She specifically

told Dr. Gashinsky she could not sign the agreement because the geographic restriction would

cause her to suffer a severe hardship.




                                                  6
 Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 7 of 25 PageID: 7



        36.      The restrictive covenant– due to its broad scope and New Jersey traffic – would

require Dr. Sawhney to drive at thirty (30) to forty-five (45) minutes each way to seek work at a

new employer or to operate a practice of her own.

        37.      Dr. Sawhney told Dr. Gashinsky that due: (a) her family commitments including

raising three children; (b) caring for a husband who has significant daily limitations from

keratonus in both eyes, which have already necessitated dual corneal transplants; and (c) her own

health problems including chronic and severe anemia (which has resulted in multiple

hospitalizations), she could not agree to such restrictions.

        38.      Further, Dr. Sawhney made it known from the outset that she was already an

experienced dentist who was not seeking just a salary, but wanted to become a partner and owner

in a practice.

        39.      Dr. Gashinsky acknowledged all of these points and decided to hire Dr. Sawhney

on a full-time basis despite her refusal to sign the employment agreement.

        40.      Prior to her hiring, Dr. Gashinsky promised Dr. Sawhney that she would be

entitled to all benefits granted to all the other Practice’s employees.

        41.      After Dr. Sawhney began working, however, Dr. Gashinsky refused to permit Dr.

Sawhney to join or obtain any benefits from the Practice’s Retirement Benefit, Pension and

Profit Sharing Plans.

                              GASHINSKY’S BAIT AND SWITCH

        42.      Beginning in or around the beginning of 2015, Dr. Sawhney spoke with Dr.

Gashinsky and asked if she had proved her competence as a clinician and stated she wanted to

join the practice as a partner.




                                                   7
 Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 8 of 25 PageID: 8



       43.     In response, Dr. Gashinsky stated he did not believe she was ready to become a

partner in the Practice and claimed she needed to obtain experience regarding various dental

management programs and other dental technology.

       44.     Although Dr. Sawhney was skeptical of Dr. Gashinsky’s reasoning, she began

taking a series of courses – many of them in seminars located out of state – to become more

experienced and proficient in various dental management programs and dental technology.

       45.     Dr. Gashinsky and Dr. Sawhney continued their discussions about Dr. Sawhney

becoming a partner in the Practice intermittently throughout 2015 and into 2016.

       46.     Beginning in 2016, Dr. Sawhney became more insistent about being made a

partner.

       47.     In response, Dr. Gashinsky stated he had already been a partner in several dental

practices and that his relationships with all of his partners had ended badly.

       48.     Dr. Gashinsky then raised, for the first time, the idea about Dr. Sawhney’s

outright purchase of the Practice.

       49.     Dr. Gashinsky’s statements that he would be willing to sell the Practice to Dr.

Sawhney resulted in a series of new discussions between Dr. Sawhney and Dr. Gashinsky.

       50.     On December 16, 2016, Dr. Gashinsky told Dr. Sawhney that he had good news

for her that he wanted her to meet him in his office.

       51.     He stated that he was ready to sell the Practice to her for $3 Million and that it

was a great deal because the Practice was generating $1 million in profits per year.

       52.     He also stated he had an envelope to give her that contained information about the

offer, but before he could give it to her that she needed to sign the Restrictive Covenant.




                                                  8
 Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 9 of 25 PageID: 9



        53.     Dr. Sawhney told Dr. Gashinsky she was reluctant to sign the Restrictive

Covenant and she wanted to speak to an attorney or, at least her husband, before signing.

        54.     Dr. Gashinsky persisted and stated she needed to sign the Purported Agreement

with the Restrictive Covenant and that he could not have the opportunity to have an attorney

review the Purported Agreement. He said she had to sign it that that very instant or he would not

sell her the Practice.

        55.     He also stated that it did not matter anyway because she was going to own the

Practice.

        56.     Both excited and somewhat cowed, Dr. Sawhney agreed and signed the Purported

Agreement and Dr. Gashinsky handed over the envelope. A copy of the Purported Agreement

signed by Dr. Sawhney is annexed hereto as Exhibit “A.”

        57.     Later, when Dr. Gashinsky opened the envelope it did not contain a proposed

contract, but rather a valuation for the Practice (the “Appraisal”). The Appraisal, performed by

the firm of Henry Schein and dated October 1, 2016. A redacted copy of the Appraisal and

November 16, 2016 cover letter from Henry Schein are annexed hereto as Exhibit “B.”

        58.     Henry Schein valued the Practice at $2,986,000. See Exhibit B.

        59.     Almost immediately thereafter, Dr. Gashinsky changed the terms of his offer.

        60.     Now, apart from asking for a $3 million purchase price, Dr. Gashinsky also

demanded a “royalty” of 15% percent of the gross of all revenues generated by the Practice.

        61.     The effect of this “royalty,” would result in an annual payment of more than

$550,000 to Dr. Gashinsky.

        62.     In sum, Dr. Gashinsky perpetrated a “bait and switch” on Dr. Sawhney in order to

wrongfully induce her to execute the Purported Agreement containing the Restrictive Covenant.




                                                 9
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 10 of 25 PageID: 10



       63.     Dr. Gashinsky even documented his bait and switch in an April 7, 2017 letter

from his then counsel stating that Dr. Gashinsky would be entitled to 15% of the Practices

Revenues for a period of no less than ten (10) years (the “15% Cut”).

       64.     When Dr. Sawhney explained to Dr. Gashinsky there would be virtually no profit

remaining if she paid him this 15% Cut together with the interest on loan to pay the purchase

price, Dr. Gashinsky was unmoved.

                GASHINSKY WIRETAPPS PATIENTS WITHOUT THEIR
                          KNOWLEDGE OR CONSENT

       65.     After Dr. Sawhney indicated that she would not pay the outrageous sum

demanded by Dr. Gashinsky, he became more controlling, unreasonable and myopically focused

on maximizing the Practice’s revenues.

       66.     Dr. Gashinsky told Dr. Sawhney and other dentists they should not provide

multiple treatment options to the patients.

       67.     He said that would “confuse” the patients and to prevent this confusion the

patients needed to be given a single treatment option.

       68.     This, not surprisingly, would be the most expensive treatment option.

       69.     Dr. Sawhney was troubled by Dr. Gashinsky’s directives and believed it was her

ethical obligation to provide her patients with multiple treatment options and permit the patient

to make a choice about what treatment plan was best for them.

       70.     Dr. Sawhney decision to provide multiple treatment options to patients resulted in

repeated conflicts between her and Dr. Gashinsky.

       71.     To further control Dr. Sawhney, Dr. Gashinsky had “treatment coordinators”

accompany her into the treatment rooms when Dr. Sawhney treated patients.




                                                 10
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 11 of 25 PageID: 11



        72.     In all instances, the “treatment coordinators” were not dentists or even clinicians

(except for one hygienist), but non-clinicians who merely acted as Dr. Gashinsky’s minions.

        73.     That is, these “treatment coordinators” were there to inform Dr. Gashinsky when

Dr. Sawhney provided different treatment options to patients and rejected Dr. Gashinsky’s Single

Option Treatment Plan.

        74.     Dr. Gashinsky’s controlling conduct escalated when Dr. Sawhney attended a

meeting with him and two of his “treatment coordinators.”

        75.     During the meeting, Dr. Gashinsky indicated that he planned on recording patient

visits and treatments to ensure the patient was receiving the correct treatment plans.

        76.     Dr. Sawhney objected and told Dr. Gashinsky that she did not want to be

recorded. She also told Dr. Gashinsky that the patients should only be recorded if they were

given notice and consented to this.

        77.     That is, Dr. Sawhney believed it was unethical to record a patient without their

knowledge or consent as it would destroy the relationship of trust between the patient and

practitioner.

        78.     Shortly thereafter, Dr. Sawhney noticed that “treatment coordinators” were

carrying recording devices in their pockets that were apparently were recording her discussions

with patients and her treatment of patients.

        79.     At other times, Dr. Sawhney noted other devices in the treatment rooms that she

believed were recording devices.

        80.     Dr. Gashinsky, on multiple occasions, confronted Dr. Sawhney about her refusal

to comply with this Single Option Treatment Plan based on recordings that were made by the

“treatment coordinators.”




                                                  11
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 12 of 25 PageID: 12



       81.      At no time did Dr. Sawhney consent to the recording of her of her patients

recording by Dr. Gashinsky, the “treatment coordinator,” or other staff of the Practice.

       82.      At no time did Dr. Gashinsky or other employees of the Practice notify the

Practice’s patients that their conversations with the practice’s staff and practitioners as well as

their dental treatment were being recorded.

       83.      On repeated occasions, Dr. Sawhney and her patients were recorded without their

consent without Dr. Gashinsky, the treatment coordinators or any other staff member who

consented to the recording in the room in violation of N.J.S.A. 2A:156A-1 et seq. and its federal

counterpart in 18 U.S.C. §2511 (the “Wiretapping”).

       84.      The treatment coordinators who engaged in foregoing conduct include Defendants

Yanine Lopez, Claudia Voldez and Tatyana Volman (collectively, the “Coordinator

Defendants”).

       85.      Upon information and belief, Ella Gashinsky actively implemented the Single

Option Treatment Plan and actively assisted and oversaw the illegal Wiretapping together with

her husband, Dr. Gashinsky.

       86.      Upon information and belief, Dr. Gashinsky, Ella Gashinsky and the Coordinator

Defendants engaged in the Wiretapping of other patients and dental practitioners without their

consent and/or knowledge.

       87.      Upon information and belief, Dr. Gashinsky, Ella Gashinsky and the Coordinator

Defendants engaged in the Wiretapping of other patients and dental practitioners to enforce Dr.

Gashinsky’s unethical and legally dubious Single Option Treatment Plan.

       88.      Upon information and belief, Dr. Gashinsky, Ella Gashinsky and the Coordinator

Defendants arranged for recording devices to be placed throughout various locations in the




                                                   12
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 13 of 25 PageID: 13



Practice’s office in order to record communications of employees and patients without their

knowledge or consent.

       89.     At no point did Dr. Gashinsky, Ella Gashinsky or the Coordinator Defendants

ever provide any notice to patients of the Practice about the Wiretapping.

       90.     At no point did Dr. Gashinsky, Ella Gashinsky or the Coordinator Defendants

ever obtain Dr. Sawhney’s consent to the Wiretapping.

                    DR. GASHINSKY AND HDC’S ERISA VIOLATIONS

       91.     Dr. Sawhney has been an employee of Practice since 2013.

       92.     Upon information and belief, the Practice was owned and operated as a sole

proprietorship of Dr. Gashinsky from 2013 until the fall of 2018.

       93.     Upon information and belief, the Practice was owned and operated by HDC from

the fall of 2018 to the present.

       94.     From 2013 through November 12, 2019, Dr. Sawhney was an employee of Dr.

Gashinsky and/or HDC (the “Employment Period”).

       95.     During the Employment Period, Dr. Sawhney was entitled to receive employee

benefits provided to all other employees of the Practice (the “Employee Benefits”), including,

but not limited to, benefits under the Practice’s Profit Sharing, Pension and Retirement Benefit

Plans (the “Plans”).

       96.     Excerpts of the enrollment guide for the Plans – only first given to Dr. Sawhney

last week – are annexed hereto as Exhibit “C.” The Plans, which appear to be currently

administered by Voya Financial – list the owner of the Plans as “Vladimir Gashinsky, DDS.”




                                                 13
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 14 of 25 PageID: 14



         97.    The Profit and Loss Statements for the Practice - between 2015 to 2018 - state the

Practice incurred “Pension Expenses” of $107,385.42 and “Profit Sharing Plan” expenses of

$169,217.25.

         98.    Upon information and belief, Dr. Gashinsky was a fiduciary of the Plans during

the Employment Period and currently acts as a fiduciary of the Plans.

         99.    Upon information and belief, Ella Gashinsky was a fiduciary of the Plans during

the Employment Period and is currently a fiduciary of the Plans.

         100.   Upon information and belief, John Does 1-5 and ABC Corporations 1-5 were

fiduciaries of the Plans during the Employment Period and current act as fiduciaries of the Plans.

         101.   Dr. Gashinsky, Ella Gashinsky, John Does 1-5 and ABC Corporations 1-5 refused

to permit Dr. Sawhney to participate in the Plans in violation of ERISA 29 U.S.C. §1001(a) et

seq.

          DR. SAWHNEY’S LAST ATTEMPT TO PURCHASE THE PRACTICE

         102.   On or around the beginning of 2019, Dr. Sawhney had reached the end of her

tether and began to fear Dr. Gashinsky might never sell the Practice to her on any reasonable

terms.

         103.   Nevertheless, she clung to the hope, albeit naively, that some type of resolution

could be reached if only Dr. Gashinsky could understand that his demand for a 15% Cut of the

gross revenues – together with the $3 Million sale price – was unreasonable.

         104.   When Dr. Sawhney raised the idea of purchasing the Practice again, Dr.

Gashinsky stated he believed the Practice was worth more than $3 Million because sales had

increased.




                                                  14
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 15 of 25 PageID: 15



       105.    Thus, he said it would be necessary to obtain another appraisal for the Practice.

He even had the temerity to demand that Dr. Sawhney pay for this new appraisal, which he

claimed would cost $10,000.

       106.    After wavering, Dr. Sawhney naively gave Dr. Gashinsky a check for $10,000,

but told him not to deposit or use it until after she spoke with her husband.

       107.    Despite Dr. Sawhney’s directive not to deposit the check, Dr. Gashinsky

immediately cashed the check and ordered the appraisal.

       108.    The new appraisal, also from Henry Schein and issued on March 13, 2019, valued

the Practice at $3,359,000.

       109.    Of course, this new valuation made no reference to granting the seller a 15%

revenue stream of the Practice’s revenues for a decade.

       110.    Accordingly, Dr. Sawhney again sought for Dr. Gashinsky to drop his demand for

terms that also granted him a future revenue stream. Dr. Gashinsky again refused.

       111.    Subsequently, Dr. Sawhney discovered the cost of the Appraisal was only

approximately $3,500 and demanded the Dr. Gashinksy at least return the $6,500.

       112.    Dr. Gashinsky and Ella Gashinsky refused. They claimed the balance was “a

retainer,” without explaining what that even meant.

       113.    To date, and despite due demand, Dr. Gashinsky and Ella Gashinsky have refused

to return Dr. Sawhney’s funds.

                   DR. SAWHNEY PURCHASES HER OWN PRACTICE

       114.    Completely frustrated in her attempts to purchase the Practice and confronted on a

daily basis with Dr. Gashinsky’s illegal conduct and breaches of his contractual and other legal

obligations to her, Dr. Gashinsky decided to by her own dental practice.




                                                  15
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 16 of 25 PageID: 16



        115.    She reasonably believed that the terms of Restrictive Covenant, and the Purported

Agreement in general, were unenforceable because they were procured by fraud. In addition, Dr.

Sawhney believed it would be inequitable for a Court to enforce the Restrictive Covenant when

Dr. Gashinsky had breached his contractual and other legal duties to her for years on end.

        116.    In June 2019, Dr. Sawhney purchased a dental practice at 108 N. Union Avenue,

Cranford, New Jersey (the “Cranford Practice”).

        117.    Subsequently, Dr. Sawhney told Dr. Gashinsky about her purchase of the

Cranford Practice.

        118.    Initially, Dr. Gashinsky stated that her purchase of the Cranford Practice would

not be an issue so long as she did not solicit the Practice’s patients and did not market her new

practice as a holistic dental practice.

        119.    Dr. Sawhney agreed to these terms, and agreed to continue working at the

Practice until a formal agreement could be reached and to allow Dr. Gashinsky time to fill her

position.

        120.    Subsequently, Dr. Gashinsky changed his position and now sought a series of new

and unreasonable terms from Dr. Sawhney.

        121.    Despite Dr. Gashinsky’s about-face, Dr. Sawhney continued to work at the

Practice with the hope that the parties could resolve their differences.

        122.    This, however, did not occur. Instead, Dr. Gashinsky’s controlling and abusive

conduct became worse.

        123.    To address this, Dr. Sawhney’s counsel sent correspondence to Dr. Gashinsky

stating that if he did not cease engaging in such conduct that Dr. Sawhney could no longer work

at the Practice while the parties tried to reach a resolution to the matter. A copy of the October




                                                  16
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 17 of 25 PageID: 17



27, 2019 email correspondence from Dr. Sawhney’s counsel, Sean M. Lipsky, Esq., to Dr.

Gashinsky’s counsel, Todd Conn, Esq., reflecting same, is annexed hereto as Exhibit “D”

        124.    Dr. Sawhney’s pleas were unsuccessful and Dr. Gashinsky’s abusive and

controlling conduct continued and now permeated throughout to the Practice to include

numerous staff members.

        125.    In addition, Dr. Gashinsky began improperly deducting sums from Dr. Sawhney’s

paycheck without providing any good explanation or reasoning.

        126.    Despite repeated demands, Dr. Gashinsky refused to repay these improperly

withheld wages or even account for the amount of money withheld as Dr. Sawhney’s

compensation was tied directly to her production.

        127.    Further, and upon information and belief, Dr. Gashinsky withheld other wages

that Dr. Sawhney earned based on the production she generated while working at the Practice.

        128.    On November 12, 2019, Dr. Sawhney notified Dr. Gashinksy that she was unable

to continue working at the Practice.

        129.    Dr. Gashinsky has threated to bring suit against Dr. Sawhney to enforce the terms

of the Purported Agreement, including the Restrictive Covenant.

                                  FIRST CAUSE OF ACTION
                                    (Declaratory Judgment)

        130.    Dr. Sawhney repeats and realleges each of the allegations contained in the prior

paragraphs of the Complaint as if fully set forth at length herein.

        131.    Pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil

Procedure there is a judiciable controversy concerning whether the Purported Agreement and/or

Restrictive Covenant contained therein are: (a) invalid; or; (b) alternatively, unenforceable

against Plaintiff.



                                                  17
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 18 of 25 PageID: 18



       WHEREFORE, Plaintiff, Dr. Jayshree Sawhney seeks judgment against Defendants Dr.

Vladimir Gashinsky and Holistic Dental Center, LLC:

           A.        Declaring that the Purported Agreement is invalid.

           B.        Alternatively, declaring that the Purported Agreement and Restrictive
                     Covenant cannot be enforced against Dr. Sawhney;

           C.        Alternatively, declaring that Dr. Gashinsky and/or Holistic Dental Center,
                     LLC (“HDC”) do not have standing to enforce the Purported Agreement and
                     Restrictive Covenant.

           D.        Attorneys’ fees and costs of suit; and

           E.        Such other and further relief as the Court deems just and proper.

                               SECOND CAUSE OF ACTION
              (Violation of New Jersey’s Wiretapping and Electronic Surveillance
                            Control Act, N.J.S.A. 2A: 156A-1 et seq.)

       132.     Dr. Sawhney repeats and realleges each of the allegations contained in the prior

paragraphs of the Complaint as if fully set forth at length herein.

       133.     Defendants Dr. Gashinsky, Ella Gashinsky, HDC, Yanine Lopez, Claudia Voldez

and Tatyana Volman, as aforesaid, violated the terms of New Jersey’s Wiretapping and

Electronic Surveillance Contract Act by engaged in conduct set forth in N.J.S.A. 2A:156A-3.

       134.     As a result of the conduct of Defendants Dr. Gashinksy, Ella Gashinsky, HDC,

Yanine Lopez, Claudia Voldez and Tatyana Volman, John Does 6-10 and ABC Corporations 6-

10, Plaintiff Dr. Sawhney has suffered damages.

       WHEREFORE, Plaintiff Dr. Sawhney demands judgment be entered against Defendants

Ella Gashinsky, HDC, Yanine Lopez, Claudia Voldez and Tatyana Volman, John Does 6-10 and

ABC Corporations 6-10, jointly and severally, for:

                A.      Compensatory damages;

                B.      Statutory Damages;



                                                   18
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 19 of 25 PageID: 19



               C.      Punitive Damages;

               D.      Pre-judgment and post-judgment interest;

               E.      Reasonable and statutory attorneys’ fees;

               F.      Enjoining and ordering the named defendants to destroy and delete each

and every recording of Plaintiff;

               G.      Costs of suit; and

               H.      Such other and further relief as the Court deems just and proper.


                                THIRD CAUSE OF ACTION
       (Violation of Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq.)

       135.    Dr. Sawhney repeats and realleges each of the allegations contained in the prior

paragraphs of the Complaint as if fully set forth at length herein.

       136.    Defendants Dr. Gashinsky, Ella Gashinsky, HDC, Yanine Lopez, Claudia Voldez

and Tatyana Volman, as aforesaid, violated the terms of the United States’ Electronic

Communications Privacy Act, 18 U.S.C. § 2510 et seq.

       137.    As a result of the conduct of Defendants Dr. Gashinsky, Ella Gashinsky, HDC,

Yanine Lopez, Claudia Voldez and Tatyana Volman, John Does 6-10 and ABC Corporations 6-

10, Plaintiff Dr. Sawhney has suffered damages.

       WHEREFORE, Plaintiff Dr. Sawhney demands judgment be entered against Defendants

Ella Gashinsky, HDC, Yanine Lopez, Claudia Voldez and Tatyana Volman John Does 6-10 and

ABC Corporations 6-10, jointly and severally, for:

               A.      Compensatory damages;

               B.      Statutory Damages;

               C.      Punitive Damages;




                                                  19
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 20 of 25 PageID: 20



                D.     Pre-judgment and post-judgment interest;

                E.     Reasonable and statutory attorneys’ fees;

                F.     Enjoining and ordering the named defendants to destroy and delete each

and every recording of Plaintiff;

                G.     Costs of suit; and

                H.     Such other and further relief as the Court deems just and proper.

                                 FOURTH CAUSE OF ACTION
                                (Claim for Benefits Under ERISA)

       138.     Dr. Sawhney repeats and realleges each of the allegations contained in the prior

paragraphs of the Complaint as if fully set forth at length herein.

       139.     ERISA §502(a)(1)(B) and 29 U.S.C. §1132(a)(1)(B), allow participants and

beneficiaries to enforce plan terms and to require that plan administrators meet their du ties to

provide plan benefits in accordance with the plan.

       140.     During the Employment Period, Dr. Gashinsky and HDC were required to

provide the Plans to all employees.

       141.     Upon information and belief, Dr. Gashinsky, Ella Gashinksky, John Does 1-5 and

ABC Corporations (collectively, the “ERISA Defendants”) were the fiduciaries of the Plans and,

now, remain the fiduciaries of the Plans.

       142.     The ERISA Defendants refused and/or did not offer Plaintiff the opportunity to

join, participate in and/or receive the benefits of any of the Plans.

       143.     Upon information and belief, the ERISA Defendants refused and/or did not offer

individuals other than Plaintiff the opportunity to join, participate in and/or receive the benefits

of the Plans.




                                                   20
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 21 of 25 PageID: 21



        144.      Upon information and belief, Plaintiff may have been eligible to joint additional

ERISA benefit plans of Dr. Gashinsky and HDC, but the ERISA Defendants have failed and/or

refused to identify those ERISA benefit plans to Plaintiff and, thus, Plaintiff has been denied the

opportunity to join, participate in and/or receive the benefits of these ERISA benefit plans.

        145.      Upon information and belief, Plaintiff may have been eligible to joint additional

ERISA benefit plans of Dr. Gashinsky and HDC, but the ERISA Defendants failed and/or

refused to identify those ERISA benefit plans to Plaintiff and, thus, Plaintiff has been denied the

opportunity to join, participate in and/or receive the benefits of these ERISA benefit plans.

        146.      Upon information and belief, individuals other than Plaintiff may have been

eligible to joint additional ERISA benefit plans of Dr. Gashinsky and HDC, but the ERISA

Defendants failed and/or refused to identify those ERISA benefit plans to said individuals and,

thus, they were denied the opportunity to join, participate in and/or receive the benefits of these

ERISA benefit plans.

        147.      Any attempt by Plaintiff to seek a remedy through any administrative proceeding

through ERISA would have been futile.

        148.      The conduct of the ERISA Defendants was unlawful.

        149.      The ERISA Defendants wrongful conduct have damages Plaintiff in an amount to

be proven at time of trial.

        WHEREFORE, Plaintiff Dr. Sawhney demands judgment be entered against Defendants

Dr. Gashinsky, Ella Gashinsky, HDC, John Does 1-5 and ABC Corporations 1-5, jointly and

severally, for:

                  A.     Compensatory damages;

                  B.     Statutory Damages;




                                                    21
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 22 of 25 PageID: 22



               C.      Payment to Plaintiff of all amounts due under the ERISA benefit plans of

Defendants HDC and Dr. Gashinsky;

               D.      An order retroactively reforming the ERISA benefit plans of Defendants

HDC and Dr. Gashinsky and requiring the ERISA Defendants to comply with ERISA’s vesting

and benefit accrual provision and requiring the ERISA Defendants to pay restitution in the form

of a surcharge or otherwise credit Plaintiff for all ERISA benefits to which they are entitled

under the ERISA benefit plans in order to be made whole.

               E.      Punitive Damages;

               F.      Pre-judgment and post-judgment interest;

               G.      Reasonable and statutory attorneys’ fees;

               H.      Costs of suit; and

               I.      Such other and further relief as the Court deems just and proper.

                                  FIFTH CAUSE OF ACTION
                          (Violation of New Jersey’s Wage Theft Law)

       150.    Dr. Sawhney repeats and realleges each of the allegations contained in the prior

paragraphs of the Complaint as if fully set forth at length herein.

       151.    The Defendants Dr. Gashinsky, HDC and Ella Gashinsky are each “Employer” as

defined by N.J.S.A. 34:11-4.1.

       152.    Defendants Dr. Gashinsky, HDC and Ella Gashinsky, as aforesaid, violated

N.J.S.A. 34:11-4.10 by failing and refusing to pay Plaintiff Dr. Sawhney all of her wages.

       153.    As a result of the conduct of Dr. Gashinsky, HDC and Ella Gashinsky, Plaintiff

Dr. Sawhney has suffered damages.

       WHEREFORE, Plaintiff Dr. Sawhney demands judgment be entered against Defendants

Dr. Gashinsky, HDC and Ella Gashinsky, jointly and severally, for:



                                                  22
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 23 of 25 PageID: 23



               A.      Compensatory damages;

               B.      Statutory Liquidated Damages;

               C.      Punitive Damages;

               D.      Pre-judgment and post-judgment interest;

               E.      Reasonable and statutory attorneys’ fees;

               F.      Costs of suit; and

               G.      Such other and further relief as the Court deems just and proper.


                                  SIXTH CAUSE OF ACTION
                                        (Conversion)

       154.    Dr. Sawhney repeats and realleges each of the allegations contained in the prior

paragraphs of the Complaint as if fully set forth at length herein.

       155.    As aforesaid, Defendants Dr. Gashinsky, HDC and Ella Gashinsky intentionally,

willfully and wrongfully exercised control over the property of Dr. Sawhney without any legal

basis and in contravention of the legal rights of Dr. Sawhney.

       156.    Based on the conduct of Defendants Dr. Gashinsky, HDC and Ella Gashinsky

Plaintiff Dr. Sawhney suffered substantial damages in an amount to be proved at trial.

       WHEREFORE, Plaintiff Dr. Sawhney demands judgment be entered in its favor and

against Defendants Dr. Gashinsky, HDC and Ella Gashinsky, jointly and severally, for:

               A.      Compensatory and consequential damages in the amount to be proved at
                       trial;

               B.      Attorneys’ fees and costs;

               C.      Punitive damages;

               D.      Pre- and post-judgment interest; and

               E.      Such other and further relief as this Court deems just.


                                                    23
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 24 of 25 PageID: 24




                                SEVENTH CAUSE OF ACTION
                                    (Unjust Enrichment)

       157.    Dr. Sawhney repeats and realleges each of the allegations contained in the prior

paragraphs of the Complaint as if fully set forth at length herein.

       158.    As aforesaid, Defendants Dr. Gashinsky, HDC and Ella Gashinsky intentionally,

willfully and wrongfully exercised control over the property of Dr. Sawhney without any legal

basis and in contravention of the legal rights of Dr. Sawhney.

       159.    As a result, Defendants Dr. Gashinsky, HDC and Ella Gashinsky have been

unjustly enriched to the detriment of Plaintiff Dr. Sawhney.

       WHEREFORE, Plaintiff Dr. Sawhney demands judgment be entered in its favor and

against Defendants Dr. Gashinsky, HDC and Ella Gashinsky, jointly and severally, for:

               A.      Compensatory and consequential damages;

               B.      Attorneys’ fees and costs;

               C.      Pre- and post-judgment interest; and

               D.      Such other and further relief as this Court deems just.



                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues.


                                                    LIPSKY PORTALES, P.A.
                                                    Attorneys for Plaintiff, Jayshree Sawhney, DDS

                                                    By:    _/s/ Sean M. Lipsky________________
                                                           Sean M. Lipsky, Esq.

DATED: November 15, 2019




                                                    24
Case 2:19-cv-20382-KM-JBC Document 1 Filed 11/15/19 Page 25 of 25 PageID: 25



                             LOCAL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, Plaintiff Jayshree Sawhney certifies that the mater in

controversy in this action is not the subject of any other court proceeding, arbitration or

administrative proceeding.

                                                  LIPSKY PORTALES, P.A.
                                                  Attorneys for Plaintiff, Jayshree Sawhney, DDS

                                                  By:     _/s/ Sean M. Lipsky________________
                                                          Sean M. Lipsky, Esq.

DATED: November 15, 2019




                                                  25
